Case 2:85-cv-04544-DMG-AGR Document 1164 Filed 08/17/21 Page 1 of 1 Page ID
                                #:44714
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 JENNY L FLORES                                                     2:85−cv−04544−DMG−AGR
                                                  Plaintiff(s),

          v.
 EDWIN MEESE
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         8/16/2021
 Document Number(s):                 1163
 Title of Document(s):              Sealed Document
 ERROR(S) WITH DOCUMENT:

 Title page is missing.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                  Clerk, U.S. District Court

 Dated: August 17, 2021                           By: /s/ Lori Muraoka lori_muraoka@cacd.uscourts.gov
                                                     Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
